Citation Nr: 0533453	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge during a Board video conference hearing.  
A transcript of the hearing is part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is competent evidence showing that the veteran has 
a current bilateral hearing loss disability that is related 
to noise exposure during his period of active service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran seeks service connection for 
bilateral hearing loss.  The veteran alleges that he incurred 
bilateral hearing loss as a result of firing loud guns and 
artillery without hearing protection during combat.  The 
veteran's separation document indicates that he was in 
combat.  The Board, consequently, will presume that the 
veteran was exposed to noise during combat.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.303(d).  The veteran's testimony was 
very credible.       

The February 2003 private audiology report and the May 2003 
VA audiology report show that the veteran currently has a 
hearing loss disability for VA purposes.  This is not at 
issue.  The veteran submitted a February 2003 letter and 
audiology report from a private audiologist stating an 
opinion that the hearing loss was caused by in-service noise 
trauma.  The May 2003 VA audiology examination contains the 
opinion of a VA examiner, who attributed the veteran's 
hearing loss to the aging process.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The May 2003 VA audiology report 
indicates that the veteran was fitting for a hearing aid in 
his right ear ten to 12 years prior to his May 2003 consult.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  However, in 
adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Based on the above, the Board finds that the evidence 
supports service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  The appeal is granted.  Review of the 
claims folder reveals compliance with the VCAA sufficient to 
decide the instant appeal.  Given the favorable disposition 
of the issue on appeal, the Board finds that any deficiency 
in VCAA compliance is not prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


